Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim 8 objected to because of the following informalities:  Claim does not contain end punctuation.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 9, it is unclear what is being claimed by “the slats and the supports are wherein at least portions of the ramp are made from a ASTM A1011/1011M steel having a grade of 80 or higher”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 14 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mack Trucks (Mack Trucks Launches Mack MD Series Medium-Duty Truck), pdf attached.

Regarding claim 1, Mack Trucks discloses
(A) a frame supported on wheels (Fig.1); 
(B) a cab mounted on a front portion of the frame (Fig.1); and 
(C) a bed mounted on the rear portion of the frame (Fig.1), the bed including deck plates and supports mounting the deck plates on the frame (Fig.1), at least a rear end portion of the bed being raiseable and lowerable relative to the frame (dump, Para.5), wherein the transporter has a hauling capacity of at least 10,000 lbs. and a fully-loaded gross vehicle weight of no more than 26,000 lbs (Para.5).

Regarding claim 4, Mack Trucks further discloses wherein the bed includes a front portion and a rear portion, the rear portion being swingable about an arc to raise and lower the rear end of the rear portion relative to the frame (definition of dump, Para.5).

Regarding claim 14, Mack trucks discloses a method of operating a transporter, the transporter comprising a frame supported on wheels (Fig.1), an operator's cab (Fig.1)mounted on a front portion of the frame (Fig.1), and a bed mounted on a rear portion of the frame (Fig.1), the method comprising: 
(A) lowering at least a rear end portion of the bed relative to the frame frame (dump, Para.5); 
(B) loading cargo onto the bed to form a loaded transporter, the cargo having a mass of at least 10,000 lbs., and the loaded transporter having a gross vehicle weight of no more than 26,000 lbs. (Para.5); 

(D) legally driving the loaded transporter on a highway in the United States without a CDL license (Para.5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Mack Trucks (Mack Trucks Launches Mack MD Series Medium-Duty Truck) in view of TEC Equipment (Mack MD), pdf attached.

Regarding claim 2, Mack Trucks does not further specifically disclose wherein at least portions of the bed are made from high strength steel (HSS).
TEC Equipment includes a specification sheet from the Mack MD6 and teaches portions of the bed are made from high strength steel (Page 4).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Mack Trucks in view of TEC Equipment to include high strength steel since it is known to be of high reliability, high yield strength and the ability to reduce weight by working with a thinner material.

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Mack Trucks (Mack Trucks Launches Mack MD Series Medium-Duty Truck) in view of TEC Equipment (Mack MD), pdf attached, as applied above, and further in view of Fenton (US Pub App 2004/0239147).

Regarding claim 3, Mack Trucks, as modified above, does not further specifically disclose wherein the HSS is a ASTM A1011/1011M steel having a grade of 80 or higher.
Fenton teaches cargo body construction wherein in some embodiments the sidewall panels are formed of 0.038 inch thick, ASTM 653, grade 80 steel (Para.15).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Mack Trucks, as modified above, further in view of Fenton to include grade 80 steel since it is known to be commercially available in the United States, leading to savings in material, shipping, and placement costs.

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Mack Trucks (Mack Trucks Launches Mack MD Series Medium-Duty Truck) in view of Woods et al (US 10,000,145).

Regarding claim 5, Mack Trucks does not further specifically disclose airbags disposed between the frame and the bed and being selectively inflatable to raise at least a rear end portion of the bed relative to the frame.
Woods teach an air bag system for lifting trailer platforms between the frame and the bed and being selectively inflatable to raise at least a rear end portion of the bed relative to the frame (Fig.1A).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Mack Trucks in view of Woods to have an air bag system for lifting trailer platforms between the frame and the bed and being selectively inflatable to raise at least a rear end portion of the bed relative to the frame in order to minimize battery use.

Claims 6, 8, 15 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Mack Trucks (Mack Trucks Launches Mack MD Series Medium-Duty Truck) in view of Smith (US Pub App 2006/0099061).

Regarding claim 6, Mack Trucks does not further specifically disclose a ramp that is attached to the rear portion of the bed, the ramp having longitudinally extending supports and slats that are mounted on the supports and that extend at an acute angle relative to the lateral.
Smith disclose a ramp for truck and trailers for automotive and equipment delivery that is attached to the rear portion of the bed, the ramp having longitudinally extending supports and slats that are mounted on the supports and that extend at an acute angle relative to the lateral which folds flat onto the trailer bed (Figs.5A,B, 11).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Mack Trucks in view of Smith to include a ramp that is attached to the rear portion of the bed, the ramp having longitudinally extending supports and slats that are mounted on the supports and that extend at an acute angle relative to the lateral in order to more easily unload cargo.

Regarding claim 8, Mack Trucks further teaches the slats form opposed first and second opposed support surfaces of the ramp, and wherein the ramp is swingable about the truck bed from a deployed position in which a free end of the ramp engages a surface behind the truck bed and the first support surface of the ramp faces upwardly, to a stowed position in which the free end of the ramp rests on the truck bed and the second support surface of the ramp faces upwardly (Smith, Fig.11).


Regarding claim 15, Mack Trucks does not further specifically disclose the loading step comprises moving the cargo along a first support surface of a ramp that extends forwardly from a free end of the ramp to a rear end of the bed, and further comprising pivoting the ramp to a stowed position in which the free end of the ramp rests on the bed and a second support surface of the ramp faces upwardly, the second support surface being disposed opposite the first support surface.
Smith disclose a ramp for truck and trailers for automotive and equipment delivery that is attached to the rear portion of the bed, the ramp having longitudinally extending supports and slats that are mounted on the supports and that extend at an acute angle relative to the lateral which folds flat onto the trailer bed (Figs.5A,B, 11).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Mack Trucks in view of Smith to include a ramp that is attached to the rear portion of the bed, the ramp having longitudinally extending supports and slats that are mounted on the supports and that extend at an acute angle relative to the lateral in order to more easily unload cargo.

Regarding claim 16, Mack Trucks further teaches the free end of the ramp rests on one of the ground and a loading dock during the loading step (Smith, Figs.5A,B, 11).

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Mack Trucks (Mack Trucks Launches Mack MD Series Medium-Duty Truck) in view of Smith (US Pub App 2006/0099061), as applied above and further in view of Hagenbuch (2013/0094936).

Regarding claim 7, Mack Trucks, as modified above, does not further specifically disclose the slats are arranged in a herringbone pattern.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Mack Trucks, as modified above further in view of Hagenbuch to use a herringbone pattern for slats in order to ensure that there are no long gaps.

Claims 9 and 17-18 rejected under 35 U.S.C. 103 as being unpatentable over Mack Trucks (Mack Trucks Launches Mack MD Series Medium-Duty Truck) in view of Smith (US Pub App 2006/0099061), as applied above and further in view of Fenton (US Pub App 2004/0239147).

Regarding claim 9, Mack Trucks Mack Trucks, as modified above, does not further specifically disclose the slats and the supports are (see 112 rejection above) wherein at least portions of the ramp are made from a ASTM A1011/1011M steel having a grade of 80 or higher.
Fenton teaches cargo body construction wherein in some embodiments the sidewall panels are formed of 0.038 inch thick, ASTM 653, grade 80 steel (Para.15).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Mack Trucks, as modified above, further in view of Fenton to include high strength steel since it is known to be of high reliability, high yield strength and the ability to reduce weight by working with a thinner material and specifically to use grade 80 steel since it is known to be commercially available in the United States, leading to savings in material, shipping, and placement costs.

Regarding claim 17, Mack Trucks further teaches the bed includes deck plates and deck plate supports mounting the deck plates on the frame, wherein the ramp has longitudinally 
Mack Trucks does not further specifically disclose wherein at least the deck plates, the deck plate supports, the slats, and the slat supports are made from a ASTM A1011/1011M steel having a grade of 80 or higher.
Fenton teaches cargo body construction wherein in some embodiments the sidewall panels are formed of 0.038 inch thick, ASTM 653, grade 80 steel (Para.15).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Mack Trucks, as modified above, further in view of Fenton to include high strength steel since it is known to be of high reliability, high yield strength and the ability to reduce weight by working with a thinner material and specifically to use grade 80 steel since it is known to be commercially available in the United States, leading to savings in material, shipping, and placement costs.

Regarding claim 18, Mack Trucks further discloses the bed includes deck plates and deck plate supports mounting the deck plates on the frame (Fig.1).
Mack Trucks does not further specifically disclose at least the deck plates and the deck plate supports are made from a ASTM A1011/1011M steel having a grade of 80 or higher.
Fenton teaches cargo body construction wherein in some embodiments the sidewall panels are formed of 0.038 inch thick, ASTM 653, grade 80 steel (Para.15).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Masck Trucks, as modified above, further in view of Fenton to include high strength steel since it is known to be of high reliability, high yield strength and the ability to reduce weight by working with a thinner material and specifically to use grade 80 steel since it is known to be commercially available in the United States, leading to savings in material, shipping, and placement costs.

Claims 10 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Mack Trucks (Mack Trucks Launches Mack MD Series Medium-Duty Truck) in view of Smith (US Pub App 2006/0099061) and Fenton (US Pub App 2004/0239147).

Regarding claim 10, Mack trucks discloses 
(A) a frame supported on wheels (Fig.1); 
(B) an operator's cab mounted on a front portion of the frame (Fig.1); 
(C) a bed mounted on the rear portion of the frame (Fig.1), the bed including deck plates and deck plate supports mounting the deck plates on the frame (Fig.1), wherein the bed includes a front portion and a rear portion, the rear portion being swingable about an arc to raise and lower the rear end of the rear portion relative the frame (dump, Para.5); and 
(D) wherein the truck has a hauling capacity of at least 10,000 lbs. and a fully loaded gross vehicle weight of no more than 26,000 lbs. (dump, Para.5).

Mack Trucks does not further specifically disclose a ramp attached to the rear portion of the bed, the ramp having longitudinally extending supports and slats that are mounted on the supports and that extend at an acute angle relative to the lateral.
Smith disclose a ramp for truck and trailers for automotive and equipment delivery that is attached to the rear portion of the bed, the ramp having longitudinally extending supports and slats that are mounted on the supports and that extend at an acute angle relative to the lateral which folds flat onto the trailer bed (Figs.5A,B, 11).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Mack Trucks in view of Smith to include a ramp that is attached to the rear portion of the bed, the ramp having longitudinally extending supports and slats that are 

Mack Trucks does not further specifically disclose wherein at least the deck plates, the deck plate supports, the slats, and the slat supports are made from a ASTM A1011/1011M steel having a grade of 80 or higher.
Fenton teaches cargo body construction wherein in some embodiments the sidewall panels are formed of 0.038 inch thick, ASTM 653, grade 80 steel (Para.15).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Mack Trucks, as modified above, further in view of Fenton to include high strength steel since it is known to be of high reliability, high yield strength and the ability to reduce weight by working with a thinner material and specifically to use grade 80 steel since it is known to be commercially available in the United States, leading to savings in material, shipping, and placement costs.

Regarding claim 12, Mack Trucks further teaches the slats form opposed first and second opposed support surfaces of the ramp, and wherein the ramp is swingable about the truck bed from a deployed position in which a free end of the ramp engages a surface behind the truck bed and the first support surface of the ramp faces upwardly, to a stowed position in which the free end of the ramp rests on the truck bed and the second support surface of the ramp faces upwardly (Smith, Fig.11).

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Mack Trucks (Mack Trucks Launches Mack MD Series Medium-Duty Truck) in view of Smith (US Pub App 2006/0099061) and Fenton (US Pub App 2004/023914 ), as applied above and further in view of Woods et al (US 10,000,145).

Regarding claim 11, Mack Trucks does not further specifically disclose airbags disposed between the frame and the bed and being selectively inflatable to raise at least a rear end portion of the bed relative to the frame.
Woods teach an air bag system for lifting trailer platforms between the frame and the bed and being selectively inflatable to raise at least a rear end portion of the bed relative to the frame (Fig.1A).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Mack Trucks, as modified above, further in view of Woods to have an air bag system for lifting trailer platforms between the frame and the bed and being selectively inflatable to raise at least a rear end portion of the bed relative to the frame in order to minimize battery use.

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Mack Trucks (Mack Trucks Launches Mack MD Series Medium-Duty Truck) in view of Smith (US Pub App 2006/0099061) and Fenton (US Pub App 2004/023914 ), as applied above and further in view of Hagenbuch (2013/0094936).

Regarding claim 13, Mack Trucks does not further specifically disclose the slats are arranged in a herringbone pattern.
Hagenbuch discloses a truck body with floor elements in a herringbone pattern (Para.57, Fig.1).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Mack Trucks, as modified above further in view of Hagenbuch to use a herringbone pattern for slats in order to ensure that there are no long gaps.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hall further teaches elements of a transporter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652